Case: 13-11388      Document: 00512827486         Page: 1    Date Filed: 11/05/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11388
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         November 5, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

DAVID ALLEN FELTS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-100-6


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       David Allen Felts appeals the 40-year sentence imposed on his guilty
plea conviction for conspiring to possess with intent to distribute 50 grams or
more of a mixture and substance containing a detectable amount of
methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846. We affirm.
       Applying the harmless error doctrine, we reject Felts’s contention that it
was reversible error to enhance his base offense level by seven levels—for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11388     Document: 00512827486        Page: 2   Date Filed: 11/05/2014


                                   No. 13-11388

maintaining a premises for drug manufacture or distribution, managing or
supervising a criminal activity that involved five or more participants or was
otherwise extensive, and obstructing justice—and to decline to reduce the base
offense level for acceptance of responsibility. See United States v. Ibarra-Luna,
628 F.3d 712, 713-14 (5th Cir. 2010); United States v. Delgado-Martinez, 564
F.3d 750, 752-53 (5th Cir. 2009). Even if the district court erred as to every
sentencing enhancement that Felts challenges and as to the issue of acceptance
of responsibility, his guidelines sentencing range would be 360 months to 480
months    after   considering     the   statutory   maximum      limitation.     See
§ 841(b)(1)(B)(viii). The record makes clear that the district court would have
imposed the same sentence without the enhancements. The record establishes
that the district court believed that the maximum sentence, 480 months, was
the appropriate sentence in light of Felts’s history and characteristics. See
§ 841(b)(1)(B)(viii). Under these circumstances, it was harmless error to omit
any offense level reduction for acceptance of responsibility and to apply the
enhancements of which Felts now complains. See Ibarra-Luna, 628 F.3d at
713-14; Delgado-Martinez, 564 F.3d at 752-53.
      We review for plain error Felts’s claim that, under Alleyne v. United
States, 133 S. Ct. 2151 (2013), the drug quantity found by the district court
based on the presentence report was a fact that should have been found by a
jury beyond a reasonable doubt. See United States v. Hinojosa, 749 F.3d 407,
411 (5th Cir. 2014).     Felts contends that the district court’s factfinding
effectively raised his statutory minimum sentence from five years to ten and
violated the holding in Alleyne. Felts does not allege and the record does not
indicate that the district court concluded that a 10-year statutory minimum
sentence applied to him.        Rather, the district court imposed a guidelines
sentence based on relevant conduct, and the facts did not have to be admitted



                                          2
      Case: 13-11388   Document: 00512827486    Page: 3   Date Filed: 11/05/2014


                                 No. 13-11388

by Felts or found by a jury. See Hinojosa, 749 F.3d at 412-13. Felts’s inability
to “demonstrate any error at all” means that he cannot prevail on this issue on
plain error review. United States v. Teuschler, 689 F.3d 397, 400 (5th Cir.
2012); see Hinojosa, 749 F.3d at 413.
       Finally, we find no merit in Felts’s contention that his sentence is
substantively unreasonable because a guidelines sentence was too severe to
satisfy statutory sentencing requirements. The district court believed that a
480-month sentence was the appropriate sentence in light of Felts’s history
and characteristics. See 18 U.S.C. § 3553(a). Felts’s suggestion that this court
reweigh those factors is unavailing. See Gall v. United States, 552 U.S. 38, 51
(2007); United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
Moreover, Felts’s guidelines sentence is entitled to a presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).
Felts offers insufficient bases for forgoing application of that presumption and
supplanting the sentence selected by the district court. See Gall, 552 U.S. at
51.
       AFFIRMED.




                                        3